Citation Nr: 0844232	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
left knee.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for thoracic and lumbar 
spine pain.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee condition.


REPRESENTATION

Appellant represented by:	David. L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia which denied entitlement for service connection 
for osteoarthritis, left knee; depression secondary to 
osteoarthritis, left knee; thoracic and lumbar spine pain 
secondary to osteoarthritis, left knee; and, found that new 
and material evidence to reopen a claim for a right knee 
condition, to include as secondary to osteoarthritis, left 
knee had not been received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND 

The veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO on November 18, 2008.  
Unfortunately due to inclement weather he could not attend 
the hearing.  The veteran requested a postponement and 
rescheduling of his Travel Board hearing.  He has not in any 
way indicated a desire to withdraw his hearing request.  
Unfortunately the case was forwarded to the Board without 
rescheduling the Travel Board hearing.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (a 
claimant has right to a hearing before the issuance of a 
Board decision); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.503, 20.704).

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing before a member of 
the Board as soon as such a hearing is 
practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.

The veteran has the right to submit additional evidence and 
argument on this matter. See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008). 

